Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-5, as originally filed 24 MAR. 2020, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 MAR. 20 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 and 4 objected to because of the following informalities:  
Cl. 1 ln. 12: after "cover sealing material" delete "material" as this appears to be a typographical error
Cl. 4 ln. 4: after "wall of the cover" insert --and-- as this appears to be a typographical error


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by YAO MASAYUKI et al. JP H1166484 A (Yao).
As per claim 1 Yao teaches an inspection chamber cover (lid 1, FIG. 2a) configured for use with a chamber having an access opening and configured to contain a wireless radiofrequency signal transmission device, the cover (lid 1, FIG. 2a) comprising: 
a wall (walls of lid 1, FIG. 2a) configured to cover the access opening of the inspection chamber when the cover (lid 1, FIG. 2a) is in a closed position, and 
a through opening (vertical hole 1b, FIG. 2a) extending through the wall of the cover (lid 1, FIG. 2a) and filled with a cover sealing material (substrate 2a FIG. 2a), 
the cover sealing material extending over a surface of the wall of the cover (lid 1, FIG. 2a) oriented toward the inside of the inspection chamber when the cover (lid 1, FIG. 2a) is in closed position, such that the radiofrequency signal 
the cover sealing material (substrate 2a FIG. 2a) [[material]] comprising a material ("glass epoxy resin" [0025]) transparent to the propagation of a radiofrequency signal transmitted from and/or to the transmission device. 

As per claim 2 Yao teaches the limitation according to claim 1, wherein the through opening (hole 1b, FIG. 2a) comprises a first longitudinal through opening (hole 1b, FIG. 2a), and 
wherein the cover (lid 1, FIG. 2a) additionally comprises a second longitudinal through opening (vertical recess 1a, FIG. 2a) extending through the wall of the cover (lid 1, FIG. 2a), the first and second longitudinal through openings arranged at right angles to one another (see vertical and horizontal arrangements of 1b and 1a, FIG. 2a). 

As per claim 3 Yao teaches the limitation according to claim 1, wherein the cover sealing material (substrate 2a FIG. 2a) contains at least one radiating element (antenna 2, FIG. 2a). 

As per claim 4 Yao teaches the limitation according to claim 3, wherein the at least one radiating element (antenna 2, FIG. 2a) comprises first and second parts (conductor 2b, cable 2d, FIG. 2a) linked together by a conductive element 
the shielding linked to the wall of the cover (lid 1, FIG. 2a) --and-- the at least one radiating element being arranged at least partly in the sealing material (see "at least partly" FIG. 2b) so that, when the cover (lid 1, FIG. 2a) is in closed position: 
the first part (conductor 2b, FIG. 2a) of the radiating element is arranged, according to a given orientation with respect to the wall of the cover (lid 1, FIG. 2a), in proximity to an end of the through opening of the cover (lid 1, FIG. 2a) which emerges toward the outside of the cover (lid 1, FIG. 2a), 
the second part (cable 2d, FIG. 2a) of the radiating element is arranged, according to a given orientation with respect to the wall of the cover (lid 1, FIG. 2a), in proximity to an end of the through opening which emerges toward the inside of the inspection chamber (see FIG. 2a; note elements 2b and 2d arranged as "emerges toward the outside" and "emerges toward the inside" as broadly claimed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Thain et al. US 9755316 B2 (Thain).
As per claim 5 Yao teaches the limitation according to claim 1, wherein the sealing material (substrate 2a FIG. 2a) of the cover (lid 1, FIG. 2a) comprises a protuberance (see conductor 2b, FIG. 2; this is recognized as "towards the outside" as broadly claimed ) at an end of the through opening (vertical hole 1b, FIG. 2a) which emerges toward the outside of the cover (lid 1, FIG. 2a), when the cover (lid 1, FIG. 2a) is in closed position but fails to explicitly disclose:
the protuberance incorporating a diffraction device.
Thain teaches an electromagnetic radiation (EMF) protection as claimed, specifically:
the protuberance incorporating a diffraction device (diffraction device 100, FIG. 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Yao by including the diffraction device as taught by Thain in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JJS/

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635